DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/21 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 09/17/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 25-26 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehlis et al (US 2004/0191191 A1), in view of Thevenet et al (WO 2006/037900 A1), with an English translation provided by US 2008/0127990 A1.
Ehlis disclosed cosmetic compositions for the protection of human and animal hair and skin, against the damaging effects of UV radiation [0001]. Said compositions comprised micronized (e.g., particulate) UV filters and combinations thereof, including [0034 and 0055]:

    PNG
    media_image1.png
    284
    430
    media_image1.png
    Greyscale
[0103].
Ehlis reads on claim 1(b).
Ehlis disclosed UV absorbers in powder form [0049] and pigments, generally, as typical ingredients [0317]; however, Ehlis did not specifically disclose black, red, yellow iron (III) oxide, and magnetite pigments, as recited in claim 1(a). Although Ehlis generally disclosed cosmetic formulations comprising pigments, Ehlis was silent said formulations having a hue corresponding to a natural skin tone, as recited in claim 1.
Thevenet taught cosmetic compositions [title and abstract] comprising magnetic pigments, where particularly suited pigments comprised Fe2O3 (e.g., iron (III) oxide) [0152], as well as Fe3O4 (e.g., magnetite) sold as blue, green, yellow, red and black (e.g., reads on at least three pigments) [0040-0041 and 0233]. The said pigments, in addition to other coloring agents (e.g., violet), absorbed at least a fraction of the visible spectrum [0117-0118, 0122, 0129, 0161], in a substantially uniform manner, thus leading to formulations having a tone that was non-neutral, yellow, pink, red, bronze, orangey, brown and/or coppery (e.g., reads on natural skin tones) [0094]. The said pigments created appearance effects that were particularly attractive when applied upon the skin [0017-0020, 0220, 0309-0310], and satisfied a need in the art to benefit from novel appearance effects when the cosmetic was applied to natural surfaces, such as the skin [0001-0002].
2O3, as well as Fe3O4 (e.g., sold as black, red and yellow pigments) within the teachings of Ehlis. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select Fe2O3, as well as Fe3O4, for incorporation into a cosmetic, based on its recognized suitability for its intended use as a pigment, as taught by Thevenet [Thevenet, ¶s 0017-0020, 0220, 0309-0310].
Since Ehlis generally disclosed pigments, it would have been prima facie obvious to include within Ehlis, pigments and other coloring agents that absorbed at least a fraction of the visible spectrum, in a substantially uniform manner, thus leading to formulations having tones that were non-neutral, yellow, pink, red, bronze, orangey, brown and/or coppery (e.g., reads on natural skin tones). The ordinarily skilled artisan would have been motivated to create appearance effects that were particularly attractive when applied upon the skin, thereby satisfying a need in the art to benefit from novel appearance effects when the cosmetic was applied, as taught by Thevenet [Thevenet; 0001-0002 and 0094].
The combined teachings of Ehlis and Thevenet reads on claims 1 and 43-45.
Claim 25 is rendered prima facie obvious because Thevenet disclosed [0030] 0.05 to 50 % by weight of pigments. Ehlis disclosed [0053] 0.05-40 % by weight of the UV absorber (e.g., UV filter).

Claim 26 is rendered prima facie obvious because Ehlis disclosed [0035] that the UV filters are used in the micronized state (e.g., particulate organic filter; free of soluble filters). 
Response to Arguments
Applicant's arguments filed 09/17/21 have been fully considered but they are not persuasive. 
Applicant argued that the Ehlis/Thevenet combination does not include an iron (III) oxide as recited, to which the Examiner disagrees. Thevenet taught Fe2O3 (e.g., iron (III) oxide) [0152].

Applicant argued that the Ehlis/Thevenet combination does not suggest a cosmetic formulation hue that corresponds to a natural skin tone, to which the Examiner disagrees. Thevenet’s pigments, in addition to other coloring agents, absorbed at least a fraction of the visible spectrum [0117-0118, 0122, 0129, 0161], in a substantially uniform manner, thus leading to formulations having a tone that was non-neutral, yellow, pink, red, bronze, orangey, brown and/or coppery (e.g., reads on natural skin tones) [0094]. The said pigments created appearance effects that were particularly attractive when applied upon the skin [0017-0020, 0220, 0309-0310], and satisfied a need in the art to benefit from novel appearance effects when the cosmetic was applied to the skin [0001-0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612